DETAILED ACTION	

Response to Amendment
The Amendment filed 4/04/2022 has been entered. Claims 1-12 and 14-20 remain pending in the application. Claim 13 was cancelled. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “a first and second channel member” should be either of “a first channel member and a second channel member” or “[[a]] first and second channel members” for clarity.
Regarding claim 1, “between the first channel member the second channel member” should be “between the first channel member and the second channel member” for clarity.
Regarding claim 1, to “the other channel member” should be “the other of the first and second channel members” clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive mechanism” as recited in claim 1 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “drive”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “drive” preceding the generic placeholder describes the function, not the structure, of the mechanism).
“biasing member” as recited in claim 9 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “biasing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “biasing” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson (US 3371415) in view of Hall (GB 225280) and in further view of Ott (US 5822863).
Regarding claim 1, Hutchinson teaches a stripping tool (see Figures 1-3) for cutting the armor of a cable, the stripping tool comprising:
a cable receiving handle (assembly of 14 and 12) defining a cable receiving channel (channel between 31 and 30, see Figure 3); and 
a saw assembly (22) coupled to the cable receiving handle (see Figures 2-3), the saw assembly including a first saw blade (18), and a drive mechanism (assembly of 51, 26) coupled to the first saw blade for rotatably driving the first saw blade (see Figure 1), the first saw blade being located in a first blade position relative to the cable receiving channel (see the position of 18 in Figure 3), 
whereby when driven by the drive mechanism the first saw blade is configured to cut the armor of a cable located in the cable receiving channel at a first cable location (location of the first blade in Figure 3);
the cable receiving channel comprises a first and second channel member (14 and 12, see Figure 3 of Hutchinson), the cable receiving channel having a channel width defined by a distance between the first channel member the second channel member (from 31 to 30 in the vertical direction, see Figure 3 of Hutchinson); and 
the channel width is adjustable by varying the position of at least one of the first and second channel members, relative to the other channel member (adjustable via hinge 32, col. 2 lines 27-46, see Figure 3 of Hutchinson).

Hutchinson fails to teach a second saw blade, and the drive mechanism both connect to and drive the saw second blade, the second saw blade being located in a second blade position relative to the cable receiving channel, when driven by the drive mechanism both saw blades are configured to cut the armor of a cable located in the cable receiving channel at first and second cable locations; the channel width is adjustable between a plurality of cutting positions by varying the position of at least one of the first and second channel members (Hutchinson fails to explicitly the movement of the hinge 16 is for adjusting cutting positions).

Hall teaches a stripping tool including two saw blades (7, see Figure 2), a drive mechanism (21) both connect to and drive the two saw blades (see Figures 1-3), when driven by the drive mechanism both saw blades are configured to cut the armor of a cable located in the cable receiving channel at first and second cable locations (see Figures 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device Hutchinson to add another duplicated saw blade assembly of Hutchinson as the second saw blade on the opposite side of the first saw blade, as taught by Hall, in order to allow the device to cut both side of the cable at the same time (page 1 lines 15-37 of Hall). Examiner notes the courts have been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B. As one of ordinary skill in the art understand in this case the two opposing cutting can cut and remove the cable sheathe faster than one cutter.
Furthermore, it also would have been obvious to one of ordinary skill in the art to further modify the drive mechanism of Hutchinson to allow the hand drive mechanism of Hutchinson to drive both saw though the gears system, as taught by Hall, in order to drive both saw blades at the same time (page 3 lines 16-46 of Hall). The resulting device of modified Hutchinson teaches a second saw blade arrangement (this arrangement includes the pivoting elements of the first saw blade arrangement) on the opposite portion of the handle (14 in Figure 3 of Hutchinson) mirroring the first blade arrangement without a second rotating lever, as the drive mechanism is modified to drive both saw blade using the same lever (26, see Figure 3 of Hutchinson, which is considered as equivalent to the drive mechanism of the application as the drive mechanism also drives both blades using one input action) and the connecting gears taught by Hall (see Figures 1-3 of Hall).  Hutchison’s new transmission could have gears that come together much like Halls gears (29,29) come together, to transfer rotational power from one saw shaft to the other.
Ott teaches a cable cutting device including the first channel member (14) is slidably connected to the second channel member (16), the cable receiving channel comprises a first and second channel member (14 and 16, see Figure 7), the cable receiving channel having a channel width defined by a distance between the first channel member the second channel member (from 15-17 in the vertical direction, see Figure 7); and the channel width is adjustable between a plurality of cutting positions by varying the position of at least one of the first and second channel members (different cutting position changed via 30 for different size cable being inserted, see Figures 4B and 7), relative to the other channel member (adjustable via 30, see Figures 4B and 7); the first channel member and the second channel member are each slidably connected to a spring pin (pin 26 with spring 28 is considered as a spring pin), the spring pin further comprising a spring (28) configured to bias the first channel member away from the second channel member (col. 6 line 53-64).
It would have been obvious to one of ordinary skill in the art modify the device of modified Hutchinson to change the pivotable connection into the slidable arrangement with the spring pin and adjustable distance, as taught by Ott, in order to allow the device to more readily accept the cable being inserted (col. 6 lines 53-64 of Ott).


Regarding claim 2, modified Hutchinson further teaches the first blade position is opposed to the second blade position (as modified in claim 1, see Figure 2 of Hall).
Regarding claim 3, modified Hutchinson further teaches the drive mechanism comprises a series of gears coupled to the first and second saw blades (as modified in claim 1, see Figure 2 of Hall).
Regarding claim 4, modified Hutchinson further teaches the series of gears is an even number of interconnected gears (as modified in claim 1, at least the two interconnected gears 29 is even)  in a planar alignment (see Figure 1 of Hall), such that the first and second saw blades rotate in the opposite direction with respect to an axis of the cable receiving channel (since the gear 29 are directly connected to each other and to the respect saw blades, the rotation direction of the saw blades are in different directions, see Figure 1 of Hall).
Regarding claim 5, modified Hutchinson further teaches the series of gears comprises a gear having a mobile axis of rotation (as modified in claim 1, the minor adjustment of the saw blade for the different thickness of the cable is considered as moving the rotation axis of the top gear 29, the gear is moved though hand wheel 14, page 2 lines 100-114 of Hall).
Regarding claim 6, modified Hutchinson further teaches the drive mechanism comprises a manually rotatable crank arm (as modified in claim 1, lever arm 26 of Hutchinson).
Regarding claim 14, modified Hutchinson further teaches the first channel member is slidably connected to the second channel member (as modified by Ott in claim 1, see figure 7 of Ott).
Regarding claim 15, modified Hutchinson further teaches the first channel member and the second channel member are each slidably connected to a spring pin (as modified in claim 1, pin 26 of Ott), the spring pin further comprising a spring configured to bias the first channel member away from the second channel member (as modified in claim 1, spring 28, col. 6 lines 53-64 of Ott).
Regarding claim 16, modified Hutchinson further teaches a first saw handle (44 of Hutchinson) and a second saw handle (as modified in claim 1, the duplicated saw handle 44), each of the first and second saw handles being pivotally mounted to the cable receiving handle at first and second pivot points, respectively (pivotable via 42 for the first saw handle and pivotable via the duplicated 42 for the second saw handle, as modified in claim 1, see Figure 3 of Hutchinson).
Regarding claim 17, modified Hutchinson further teaches each of the first and second pivot points is located at a first end of the cable receiving handle (as modified in claim 1, see Figures 1-3 of Hutchinson): each of the first and second blade positions is located at a second end of the cable receiving handle (as modified in claim 1, see Figures 1-3 of Hutchinson); and each of the first and second blade positions is stationary relative to the first and second saw handles (the saw blade is mounted on the saw handles, see Figures 1-3 of Hutchinson), and mobile relative to the cable receiving handle (mobile via the pivot point 42, see Figures 1-3 of Hutchinson).
Regarding claim 18, modified Hutchinson further teaches positioning an armored cable within a cable receiving handle of a hand tool of claim 1 (as modified in claim 1, see Figure 3 of Hutchinson); applying a first force to the first channel member and a second force opposing the first force to the second channel members (as best understood, as modified in claim 1, forces on the channel member only, clamping down of members 14 and 16 of Ott and clamp down against the spring, see Figure 7 of Ott), such that the width defined by the distance between the first channel member the second channel member is substantially equal to a width of the armored cable (see Figure 7 of Ott); cutting the armor layer of the armored cable by rotating the first and second saw blade at a cutting depth within the cable receiving channel (as modified in claim 1, both saw blade engage the cable, col. 3 lines 42-56 of Hutchinson); releasing the squeezing force (as best understood, squeezing force is considered as the sum of the first and second forces, reverse the clamp force on the channel member); and removing the armored cable from the cable receiving channel (reverse the step for putting on the cable). 
Regarding claim 19, modified Hutchinson further teaches applying a squeezing force (as best understood, total force) to the first and second channel members comprises: applying a first force to a first saw handle pivotally connected to the first channel (col. 3 lines 42-57 of Hutchinson), thereby pivoting the first saw handle into a fixed contacting position relative to the first channel member and advancing the first saw blade into the cable receiving channel through a slot (slot for 18 in Hutchinson) in the first channel member (see Figures 1-3 of Hutchinson); applying a second force to a second saw handle pivotally connected to the second channel member (as modified in claim 1, for the duplicated second saw handle, col. 3 lines 42-57 of Hutchinson), thereby pivoting the second saw handle into a fixed contacting position relative to the second channel member and advancing the second saw blade into the cable receiving channel through a slot in the second channel member (see Figures 1-3 of Hutchinson), the second force opposing the first force (as modified in claim 1, see Figure 1 of Hall); the combined first and second forces further advancing at least one of the first and second channel members toward the other of the first and second channel members (as modified in claim 1, applying force to the saw handle further advance the channel member, see Figures 1-3 of Hutchinson after duplication modification).
Regarding claim 20, modified Hutchinson further teaches the sum of the first and second forces are sufficient to restrict axial movement of the armored cable during the cutting step (col. 2 lines 27-46 of Hutchinson).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson (US 3371415) in view of Hall (GB 225280) and Ott (US 5822863) and in further view of Ducret 400’ (US 4169400).
Regarding claims 7-9, modified Hutchinson teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Hutchinson fails to teach a cable stop located within the cable receiving channel, the cable stop delimiting an available length of the cable receiving channel for receiving the cable (as required by claim 7), the cable stop is moveably mounted within the cable receiving channel and moveable between a plurality of stop positions, each of the stop positions delimiting a different available length of the cable receiving channel for receiving the cable (as required by claim 8), the cable stop includes a biasing member and a stop block, the biasing member biasing the stop block along the cable receiving channel (as required by claim 9).
Ducret 400’ teaches an armored cable cutter including a cable stop (assembly of 37, 38, 40 and 41) located within the cable receiving channel (see Figures 4-5), the cable stop delimiting an available length of the cable receiving channel for receiving the cable (col. 2 line 66 – col. 3 line 15), the cable stop is moveably mounted within the cable receiving channel and moveable between a plurality of stop positions (movable via 37 and 38, see Figure 1), each of the stop positions delimiting a different available length of the cable receiving channel for receiving the cable (col. 2 line 66 – col. 3 line 15), the cable stop includes a biasing member (42) and a stop block (40), the biasing member biasing the stop block along the cable receiving channel (col. 2 line 66 – col. 3 line 15). 
It would have been obvious to one of ordinary skill in the art to modify the device of Hutchinson to add the cable stop in the cable receiving channel, as taught by Ducret 400’, in order to cut the cable in a predetermined distance for the cable end (col. 2 line 66 – col. 3 line 15).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson (US 3371415) in view of Hall (GB 225280) and Ott (US 5822863) and in further view of Ducret 147’ (US 20080047147 A1) and Fara (DE3541566 A1).
Regarding claim 10, modified Hutchinson further teaches a stop member (60/61 of Hutchinson).
Modified Hutchinson fails to teach a depth adjustment mechanism, the depth adjustment mechanism including a stop member selectively movable between a plurality of interfering positions, the interfering positions each defining a penetration depth of the first and second saw blades into the armor of the cable (as best understood the claim requires one mechanism to change the depth of both the first and second saw blade).
Ducret 147’ teaches a cable cutting device including a saw handle (14), a cable receive handle (12), a depth adjustment mechanism (56 and 52, see Figure 4), the depth adjustment mechanism including a first stop member (56) selectively movable between a plurality of interfering positions (paragraph 0037), the interfering positions each defining a penetration depth of the saw blade into the armor of the cable (paragraph 0037).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Hutchinson to exchange the stop member on each of the saw handle into the depth adjustment mechanism, as taught by Ducret 147’, In order to allow the desired cutting depth of the user to be cut (paragraph 0037 of Ducret 147’).
Fara teaches a cable cutting device including a depth adjustment knob (see Figure 6) that adjust both of the both the first and second saw blade (4, see Figures 3-4).
It would have been obvious to one of ordinary skill in the art to modify the device of modify Hutchinson to link the control of the depth adjustment mechanism on each saw handle, as taught by Fara, in order to better adapt the distance between the first and second saw blade for the diameter of the cable to be processed (paragraph 0026 of the translation of Fara). One of ordinary skill in the also understand synchronous adjust also reduce adjustment time for the device. 
Regarding claim 11, modified Hutchinson further teaches the depth adjustment mechanism includes a second stop member (the stop for the other saw blade) selectively movable between a second plurality of interfering position, the movement of the first and the second stop member being synchronously coupled together (as modified by Fara in claim 10, the stop member moves in sync, paragraph 0026 of the translation of Fara).
Regarding claim 12, modified Hutchinson further teaches the depth adjustment mechanism further includes a single rotatable input member coupled to the first and second stop members (as modified by Fara in claim 10, single rotatable input, paragraph 0026 of the translation of Fara).

Response to Arguments
Applicant's arguments filed 4/04/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-2 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner notes the different cutting potions is considered taught by Ott via element 30, see Figure 4B and 7 of Ott.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/26/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724